Exhibit 10.24

THIRD AMENDMENT
TO
CREDIT AGREEMENT 

                THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is
dated as of March 30, 2004, by and between QUANTUM CORPORATION, a Delaware
corporation (“Borrower”), and KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent, Issuing Lender and Lender, FLEET NATIONAL BANK, as Lender, SILICON VALLEY
BANK, as Lender, COMERICA BANK, as Lender, GENERAL ELECTRIC CAPITAL CORPORATION,
as Lender, and each lender from time to time party hereto (collectively,
“Lenders”).  

RECITALS

                A.     KeyBank National Association, Fleet National Bank,
Silicon Valley Bank and Comerica Bank, as lenders, and Borrower, as borrower,
are parties to a Credit Agreement dated as of December 17, 2002, as amended by
that certain First Amendment to Credit Agreement dated as of January 31, 2003
and that certain Second Amendment to Credit Agreement dated as of July 21, 2003
(collectively, the "Credit Agreement").

                B.     Pursuant to the Credit Agreement, Borrower executed and
delivered to Lenders certain promissory notes in the aggregate amount of One
Hundred Million Dollars ($100,000,000).

                C.     Effective as of the date of this Amendment, pursuant to
certain duly executed and delivered Assignment and Acceptance Agreements
approved by Borrower, General Electric Capital Corporation has made a Commitment
in accordance with the Credit Agreement and become a Lender thereunder, and the
respective Commitments of the remaining Lenders have been modified as more
particularly set forth below.

                D.     Borrower has requested, and Administrative Agent and
Lenders have agreed subject to satisfaction of the conditions set forth herein,
to further amend the terms of the Credit Agreement to extend the term thereof
and to modify certain covenants and conditions contained therein.

                E.     Each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in the Credit Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1
AMENDMENTS TO CREDIT AGREEMENT

                This Amendment shall be deemed to be an amendment to the Credit
Agreement and shall not be construed in any way as a replacement or substitution
therefor.  All of the terms and conditions of, and terms defined in, this
Amendment are hereby incorporated by reference into the Credit Agreement as if
such terms and provisions were set forth in full therein.

--------------------------------------------------------------------------------

                1.1     Document Title. .  Effective as of the date of this
Amendment, the title of the Credit Agreement shall be “Credit Agreement” in lieu
of “Credit Agreement (18 Month),” and the cover page of the Credit Agreement is
hereby deemed amended to reflect such change.

                1.2     Syndication Agent; Documentation Agent.  Effective as of
the date of this Amendment, General Electric Capital Corporation shall replace
Fleet National Bank as the Syndication Agent with respect to the credit facility
set forth in the Credit Agreement, and Silicon Valley Bank shall replace Union
Bank of California as the Documentation Agent with respect to such facility. 
The cover page of the Credit Agreement is hereby deemed amended to reflect such
changes.

                1.3     Arranger. The definition of “Arranger” contained in
Section 1.01 (Defined Terms) of the Credit Agreement is amended and restated in
its entirety as follows:

                          

       ““Arranger” means KeyBanc Capital Markets, in its capacity as sole
arranger and sole book manager.”

                1.4     Availability Limit.  The definition of “Availability
Limit” contained in Section 1.01 (Defined Terms) of the Credit Agreement is
amended and restated in its entirety as follows:

                          

        ““Availability Limit” means the sum of the following, all as determined
in the reports delivered to Administrative Agent and each Lender in accordance
with Sections 6.01(a) and (b) of this Agreement: (a) 35% of the book value of
Borrower's inventory; plus (b) 80% of the book value of Borrower's accounts
receivable; plus (c) 100% of any funds maintained in the Borrower's Supplemental
Borrowing Account.”

--------------------------------------------------------------------------------

                1.5     EBITDA Requirement.  The definition of “Consolidated
EBITDA” contained in Section 1.01 (Defined Terms) of the Credit Agreement is
amended and restated in its entirety as follows:

                          

        ““Consolidated EBITDA” means the sum of the following, provided that the
items contained in (b) through (h) below shall be added to (a) only to the
extent they have been deducted in calculating, and therefore form no portion of,
Consolidated Net Income:

 

 

a)     

Consolidated Net Income, provided that there shall be excluded from such
Consolidated Net Income the following: (i) all gains and all losses realized by
Borrower and its Subsidiaries upon the sale or other disposition (including,
without limitation, pursuant to sale and leaseback transactions) of property or
assets that are not sold or otherwise disposed of in the ordinary course of
business, or pursuant to the sale of any capital stock held by Borrower or any
Subsidiary; and (ii) all items of gain or income that are properly classified as
extraordinary in accordance with GAAP or are unusual or non-recurring; and

 

 

 

 

b)

Consolidated Interest Charges; and

 

 

 

 

c)

The amount of taxes used or included in the determination of such Consolidated
Net Income; and

 

 

 

d)

The amount of depreciation and intangible/goodwill amortization expense deducted
in determining such Consolidated Net Income, including any impairment of
intangible/goodwill as defined under FAS 142 and FAS 144; and

 

 

 

e)

Any non-cash stock or restricted stock based compensation charges per GAAP; and

 

 

 

f)

Cash or non-cash charges related to restructuring, discontinued operations, and
extraordinary items, including, but not limited to, facilities and personnel
reductions or exit of a business or products, in an amount not to exceed
$10,000,000 in the aggregate for any fiscal year; and

 

 

 

g)

Non-cash impairment charges on Borrower owned buildings or buildings subject to
synthetic leases; and

 

 

 

h)

Non-cash charges related to in-process research and development. ”

                1.6     Early Termination Fee.  The following definitions are
added to Section 1.01 (Defined Terms) of the Credit Agreement:

                          

        ““Early Termination Fee” means a fee to be paid to Administrative Agent
(for the account of each Lender in accordance with its Pro Rata Share) in the
event that Borrower reduces or terminates the Commitments pursuant to Section
2.06 of the Credit Agreement.  The applicable fee shall equal to the Early
Termination Percentage multiplied by the aggregate dollar amount of (x) the
reduction in Commitments (in the case of a reduction); or (y) all combined
Commitments (in the case of a complete termination of the Commitments), as
applicable.  No Early Termination Fee shall apply in the case of a reduction or
termination pursuant to Requisite Notice to Administrative Agent given between
December 31, 2005 and the Maturity Date.  Notwithstanding the foregoing, no
Early Termination Fee shall be payable to the extent of any reduction in
Commitments or termination of the Commitments pursuant to (i) a refinance of
this credit facility entered into by and between Borrower, as borrower, and
KeyBank, as administrative agent, or (ii) Change of Control.”

        “Early Termination Percentage” shall equal to (i) 1.00% if the reduction
or termination is between the date of this Amendment through and including March
30, 2005, (ii) 0.75% if the reduction or termination is between March 30 , 2005
through and including June 30, 2005,  (iii) 0.50% if the reduction or
termination is between June 30, 2005 through and including September 30, 2005
and (iv) 0.25% if the reduction or termination is between September 30, 2005
through and including December 30, 2005. ”

                1.7     Maturity Date.  The definition of “Maturity Date”
contained in Section 1.01 (Defined Terms) of the Credit Agreement is amended and
restated in its entirety as follows:

                          

        ““Maturity Date” means (a) March 29, 2006, or (b) such earlier date upon
which the combined Commitments may be terminated in accordance with the terms of
this Agreement.”

--------------------------------------------------------------------------------

                1.8     Voting Rights.  The definition of “Requisite Lenders”
contained in Section 1.01 (Defined Terms) of the Credit Agreement is amended and
restated in its entirety as follows:

                     

                          

        ““Requisite Lenders” means, as of any date of determination: (a) if the
Commitments are then in effect, Lenders having in the aggregate more than 50% of
the combined Commitments then in effect and (b) if the Commitments have then
been terminated and there are Outstanding Obligations, Lenders holding
Outstanding Obligations aggregating more than 50% of such Outstanding
Obligations; provided, however, that the voting rights of any Lender that has
failed to fund any amounts when required to do so hereunder shall be limited to
the Outstanding Obligations with respect to such Lender.”

                1.9     Reduction or Termination of Commitments.  Section 2.06
of the Credit Agreement is amended and restated in its entirety as follows:

                          

        “Reduction or Termination of Commitments.  Upon Requisite Notice to
Administrative Agent not later than the Requisite Time therefor, Borrower may at
any time and from time to time, permanently and irrevocably reduce the
Commitments in a Minimum Amount therefor to an amount not less than the
Outstanding Obligations at such time or terminate the Commitments.  Any such
reduction or termination shall be accompanied by payment to the Administrative
Agent of (i) all accrued and unpaid commitment fees with respect to the portion
of the Commitments being reduced or terminated; and (ii) the applicable Early
Termination Fee.  Administrative Agent shall promptly notify Lenders of any such
request for reduction or termination of the Commitments.  In the event of a
reduction of Commitments in accordance with this Section 2.06, each Lender’s
Commitment shall be reduced by an amount equal to such Lender’s Pro Rata Share
times the amount of such reduction. ”

                1.10     Leverage Ratio. Subparagraph (c) of Section 7.12
(Financial Covenants) of the Credit Agreement is amended and restated in its
entirety as follows:

                          

        “Maximum Adjusted Leverage Ratio.  Permit the Adjusted Leverage Ratio,
determined as of the last day of any fiscal quarter of Borrower (measured on a
rolling four quarter basis for the trailing four fiscal quarters), to be greater
2.50:1.00.”

                1.11     Minimum EBITDA. Subparagraph (d) of Section 7.12
(Financial Covenants) of the Credit Agreement is amended and restated in its
entirety as follows:

                          

        “Minimum Consolidated EBITDA.  Permit Consolidated EBITDA (measured on a
rolling four quarter basis for the trailing four fiscal quarters) as of the last
day of any fiscal quarter of Borrower, to be less than $40,000,000.”

                1.12     Capital Expenditures.  Subparagraph (f) of Section 7.12
(Maximum Capital Expenditures) of the Credit Agreement is amended and restated
in its entirety as follows:

                          

        “Maximum Capital Expenditures.  Permit capital expenditures (as
determined pursuant to GAAP) of Borrower and its Subsidiaries on a consolidated
basis to exceed $35,000,000 for any fiscal year of Borrower.”

--------------------------------------------------------------------------------

                1.13     Minimum Unrestricted Cash. Subparagraph (g) of Section
7.12 (Financial Covenants) of the Credit Agreement is amended and restated in
its entirety as follows:

                          

        ““Minimum Unrestricted Cash.  Permit Borrower's Consolidated Cash
Balance (as defined in Section 6.02(b)) at any time to fall below $100,000,000. 
During the first two months of each fiscal quarter in which the Consolidated
Cash Balance is less than $200,000,000, Borrower shall maintain a minimum
Consolidated Cash Balance of $100,000,000 deposited in domestic accounts subject
to the Deposit Account Control Agreement Agreements and Securities Account
Control Agreements (“Lender Controlled Accounts”).  During the third month of
each fiscal quarter and on the final day of the then fiscal quarter in which the
Consolidated Cash Balance is less than $200,000,000, Borrower shall maintain a
minimum Consolidated Cash Balance of $50,000,000 deposited in the Lender
Controlled Accounts.   During any period in which the Consolidated Cash Balance
is equal to or greater than $200,000,000, Borrower shall maintain a minimum
Consolidated Cash Balance of $50,000,000 deposited in Lender Controlled
Accounts.  The covenant that Borrower shall not permit its overall Consolidated
Cash Balance to fall below $100,000,000 shall apply at all times and shall be
tested monthly in accordance with such reports.”

                1.14     Indemnification of Administrative Agent. The first
sentence of Section 9.07 of the Credit Agreement is amended and restated in its
entirety as follows:

                          

        “Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Administrative Agent-Related Person (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), ratably according to their Pro Rata Shares, and hold harmless each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Administrative Agent-Related Person of any portion of
such Indemnified Liabilities resulting from such Person’s gross negligence or
willful misconduct; provided, however, that no action taken in accordance with
the directions of Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.”

                1.15     Amendments; Consents.  The first paragraph of Section
10.01 of the Credit Agreement is amended and restated in its entirety as
follows:

                          

        “Amendments; Consents.  No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, no consent to any departure by
Borrower therefrom and no release of collateral in which Lenders have a security
interest shall be effective unless in writing signed by Requisite Lenders and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Except as otherwise expressly provided herein, without the approval in
writing of Administrative Agent and all Lenders, no amendment, modification,
supplement, termination, waiver or consent may be effective:”

                1.16     Administrative Agency Fee; Structuring and Arrangement
Fees.  In addition to all other fees and payments required by the Credit
Agreement, Borrower shall pay to Administrative Agent and Arranger an
administrative agency fee and structuring and arrangement fees, respectively, in
such amounts and at such times as set forth in a separate letter agreement dated
March 30, 2004 among Borrower, Administrative Agent and Arranger (the "Fee
Letter").  Such fees are for the services to be performed by Administrative
Agent in acting as Administrative Agent under the Credit Agreement as modified
by this Amendment and for the services of Arranger in structuring and arranging
the credit facilities pursuant to this Amendment, and are fully earned on the
date paid.  Such fees are solely for Administrative Agent’s and Arranger’s own
account and are nonrefundable.

--------------------------------------------------------------------------------

                1.17     Upfront Fees. In addition to all other fees and
payments required by the Credit Agreement, Borrower shall pay to Administrative
Agent for the account of each Lender an upfront fee in an amount agreed between
Administrative Agent and Borrower, calculated based on each Lender’s Commitment
and allocated by Administrative Agent.  Such upfront fees are consideration for
the Commitments by each Lender under the Credit Agreement as amended by this
Amendment, and are fully earned on the date paid.  The upfront fee paid to each
Lender is solely for its own account and is nonrefundable.

                1.18     Compliance Certificate.  From and after the date of
this Amendment, the Compliance Certificate required to be delivered by Borrower
shall be in the form attached as Exhibit “A” to this Amendment, and all
references in the Credit Agreement to the “Compliance Certificate” shall be
deemed to refer to the form attached as Exhibit “A” rather than the form
attached as Exhibit “B” to the original Credit Agreement.

                1.19     Commitments and Pro Rata Shares.  From and after the
date of this Amendment, the schedule attached as Exhibit “B” to this Amendment
shall be substituted in place of Schedule 2.01 attached to the original Credit
Agreement, and references in the Credit Agreement to Schedule 2.01 shall be
deemed to refer to the form attached as Exhibit “B” rather than the form
attached to the original Credit Agreement

                1.20     Litigation Schedule. From and after the date of this
Amendment, the schedule attached as Exhibit “C” to this Amendment shall be
substituted in place of Schedule 5.05 attached to the original Credit Agreement,
and references in the Credit Agreement to Schedule 5.05  shall be deemed to
refer to the form attached as Exhibit “C” rather than the form attached to the
original Credit Agreement.

--------------------------------------------------------------------------------

ARTICLE 2
CONDITIONS TO EFFECTIVENESS OF AMENDMENT

                2.1     The effectiveness of this Amendment is subject to the
fulfillment to the satisfaction of KeyBank National Association, as
Administrative Agent under the Credit Agreement ("Administrative Agent"), in its
sole discretion, of the following conditions precedent:

                          (a)   Borrower shall have executed and delivered to
Administrative Agent this Amendment;

                          (b)   The Requisite Lenders shall have executed and
delivered to Administrative Agent this Amendment;

                          (c)   Administrative Agent shall have received
appropriate authorization documents, including borrowing resolutions and
certificates of incumbency, confirming to its satisfaction that all necessary
corporate and organizational actions have been taken to authorize Borrower to
enter into this Amendment;

                          (d)   All fees required to be paid by Borrower
pursuant to this Amendment shall have been paid; and

                          (e)   Administrative Agent shall have received such
other documents, instruments or agreements as Administrative Agent may require
to effectuate the intents and purposes of this Amendment.

--------------------------------------------------------------------------------


ARTICLE 3
REPRESENTATIONS AND WARRANTIES

                Borrower hereby represents and warrants to Administrative Agent
and Lenders that:

                3.1     After giving effect to the amendment of the Credit
Agreement pursuant to this Amendment and the consummation of the transactions
contemplated hereby (i) each of the representations and warranties set forth in
Section 5 of the Credit Agreement is true and correct in all respects as if made
on the date hereof (with references to the Credit Agreement being deemed to
include this Amendment), and (ii) there exists no Event of Default under the
Credit Agreement after giving effect to this Amendment.

                3.2     Borrower has full corporate power and authority to
execute and deliver this Amendment, and to perform the obligations of its part
to be performed under the Credit Agreement as amended hereby.  Borrower has
taken all necessary action, corporate or otherwise, to authorize the execution
and delivery of this Amendment.  No consent or approval of any person, no
consent or approval of any landlord or mortgagee, no waiver of any lien or
similar right and no consent, license, approval or authorization of any
governmental authority or agency is or will be required in connection with the
execution or delivery by Borrower of this Amendment or the performance by
Borrower of the Credit Agreement as amended hereby.

                3.3     This Amendment and the Credit Agreement as amended
hereby are, or upon delivery thereof to Administrative Agent will be, the legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors' rights generally.


ARTICLE 4
MISCELLANEOUS

                4.1     The Credit Agreement, the other Loan Documents and all
agreements, instruments and documents executed and delivered in connection with
any of the foregoing shall each be deemed to be amended hereby to the extent
necessary, if any, to give effect to the provisions of this Amendment.  Except
as so amended hereby, the Credit Agreement and the other Loan Documents shall
remain in full force and effect in accordance with their respective terms.

                4.2     Borrower agrees to pay Administrative Agent on demand
for all reasonable expenses, including reasonable fees and costs of attorneys
and costs of title insurance, incurred by Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and any
document required to be furnished hereunder.

--------------------------------------------------------------------------------

 

                IN WITNESS WHEREOF, the undersigned have executed this Amendment
as of the date set forth in the preamble hereto.

                                                                                             

QUANTUM CORPORATION, a Delaware corporation, as Borrower

By: /s/ Michael J. Lambert                           
Name: Michael J. Lambert                            
Title: CFO                                             

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and Lender

By: /s/ Robert W. Boswell                           
Name: Robert W. Boswell                            
Title: Vice President                                   

 

FLEET NATIONAL BANK, as Lender

By: /s/ Greg Roux                                       
Name: Greg Roux                                       
Title: Managing Director                             

 

SILICON VALLEY BANK, as Lender

By: /s/ Quentin Falconer                             
Name: Quentin Falconer                              
Title: Senior Vice President                          

 

COMERICA BANK, as Lender

By:   /s/ Philip Koblis                                  
Name: Philip Koblis                                    
Title: Vice President                                   

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Lender

By: /s/ Eugene Seip                                    
Name: Eugene Seip                                    
Title: Duly Authorized Signator                       

